 

 

 

 

FILED
June 6, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT
EASTERN DISTRICT OF
CALIFORNIA
EASTERN DISTRICT OF CALIFORNIA a
UNITED STATES OF AMERICA, )
) Case No. 2:19-mj-00089-DB
Plaintiff, )
v. )
) ORDER FOR RELEASE OF
ELTON PADILLA, ) PERSON IN CUSTODY
Defendant. )
)

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release, ELTON PADILLA, Case No.
2:19-mj-00089-DB from custody subject to the conditions contained in the attached “Notice to
Defendant Being Released” and for the following reasons:

Release on Personal Recognizance

_X_ Bail Posted in the Sum of: All available equity in subject property.

Co-Signed Unsecured Appearance Bond
_X_ Secured Appearance Bond

_X_ (Other) Conditions as stated on the record. ©

 

_X_ (Other) The secured bond paperwork shall be filed by 6/13/2019.
This release order is not effective until the date defendant has signed and understands the attached

“Notice to Defendant Being Released”.

Issued at Sacramento, CA_ on _6/6/2019__—s at_3:05 p.m.

 

  

By

rs

“Edmund F. Brenna:
United States Magistrate Judge

 

 
